NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC–12597

               COMMONWEALTH   vs.   ARISMENDY ESPINAL.



            Essex.     December 6, 2018. - May 6, 2019.

   Present:    Gants, C.J., Lenk, Gaziano, Lowy, Budd, Cypher, &
                             Kafker, JJ.


Indecent Assault and Battery. Jury and Jurors. Interpreter.
     Practice, Criminal, Jury and jurors, Empanelment of jury,
     Examination of jurors, Voir dire, Interpreter, Instructions
     to jury. Evidence, Inflammatory evidence, First complaint.



     Complaint received and sworn to in the Lawrence Division of
the District Court Department on December 14, 2015.

    The case was tried before Michael A. Uhlarik, J.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Rebecca Kiley, Committee for Public Counsel Services, for
the defendant.
     Catherine Patrick Sullivan, Assistant District Attorney,
for the Commonwealth.
     J. Anthony Downs, for Lawyers for Civil Rights & others,
amici curiae, was present but did not argue.


    LENK, J.    A jury in the District Court convicted the

defendant of indecent assault and battery on a twelve year old
                                                                     2


child.    On appeal, the defendant, whose native language is

Spanish, maintains that the judge erred in denying his request

that a question be posed collectively to potential jurors about

bias toward non-English speakers.    He argues further that the

judge abused his discretion by allowing the introduction of

prejudicial testimony from an investigator and testimony that

amounted to improper bolstering by the first complaint witness.

Finally, the defendant contends that the judge should have given

the jury a modified form of the first complaint instruction.

     While we recognize that there may well be bias toward non-

English speakers, and that a thorough voir dire is necessary to

ensure an unbiased jury, in the circumstances here, we discern

no abuse of discretion by the trial judge in declining to ask

the requested question.    We conclude further that the

defendant's other arguments are unavailing, and affirm the

conviction.   Going forward, however, we anticipate that where a

defendant is entitled to the services of a translator because of

an inability to speak English, the judge will, on request,

ordinarily pose a question to the venire regarding language-

related bias.1

     1.   Facts.   We summarize the facts that the jury could have

found, reserving additional details for discussion of specific


     1 We acknowledge the amicus brief submitted by Lawyers for
Civil Rights, Centro Presente, and Brazilian Workers Center.
                                                                        3


issues.    See Commonwealth v. Clemente, 452 Mass. 295, 299

(2008), cert. denied, 555 U.S. 1181 (2009).

     a.    Assault.     At the time of the complaint, the victim,

Sofia2 was twelve years old.      She recently had moved to the

United States from Spain and was living with her single father

in Lawrence.    When her father was at work, the victim often was

looked after by her father's friend, Eusabia Magali Concepcion.

Concepcion was like a "grandmother" or "mother" to Sofia.

Concepcion babysat her over the course of approximately one

year.

     When Concepcion looked after Sofia, Sofia would go to

Concepcion's apartment.      Concepcion shared the apartment with

the defendant, her romantic partner.       When the victim was at the

apartment, the defendant sometimes was there, too.

     In January 2015, Concepcion left the defendant and the

victim alone while Concepcion took a shower.       The victim had

been left alone with the defendant before, and there were no

allegations that anything improper had taken place during those

times.    This time, however, the defendant gave the victim wine

and insisted that she drink it, at one point "forc[ing]" her,

despite her protests.      The wine made her feel dizzy.   The

defendant then told her to stick out her tongue, and he "sucked




     2   A pseudonym.
                                                                     4


[her] tongue" with his mouth.    He asked her to stick out her

tongue again, but she refused.

    When Concepcion returned from the shower, the victim said

nothing about what had happened because she was "scared that

[the defendant] was going to do something to [her]."     Instead,

she went into the bathroom and washed out her mouth.     She called

her father to pick her up and take her home.    The victim's

father testified that, when she got into his vehicle, he "knew

something was wrong because I know her. . . .    She's my

daughter.   I'm a father and a mother.   I know her.   I know when

she is worried and I know when she is not worried."

    The automobile was being driven by Sofia's father's boss.

Because the boss was in the vehicle, she said nothing about the

incident during the ride home.    When the victim and her father

got out of the car and entered their house, however, she began

crying "a lot" and told her father what had happened.       She spent

much of the night washing out her mouth.

    The defendant was charged with indecent assault and battery

on a child under the age of fourteen, in violation of G. L.

c. 265, § 13B.
                                                                      5


     b.   Trial.    The case was tried in the District Court in

June of 2017.   Throughout trial, the defendant required the use

of a Spanish-speaking interpreter.3

     Before trial, the defendant submitted a written request

that certain questions be posed to the venire, collectively,

during voir dire.     The requested questions were "mostly standard

questions," with the exception of the final question:     "Do you

have any problem with a defendant that requires the services of

a Spanish-speaking interpreter?"     The Commonwealth did not

object to the final question being asked.     Defense counsel

explained the reasons the question should be asked as follows:

     "I do think that the question about a witness or a
     defendant that requires the services of the Spanish-
     speaking interpreter is important . . . . The concern is a
     racial bias, or some sort of ethnic bias. There's a lot of
     people that believe that if you're in this country and you
     don't speak English, that you've done something wrong,
     period. My client is a naturalized citizen of the United
     States. I think that that is a huge bias."

     The judge denied the request; counsel objected, citing the

Fifth, Sixth, and Fourteenth Amendments to the United States

Constitution and arts. 12 and 14 of the Massachusetts




     3 As noted, the defendant's native language is Spanish. He
does not speak English. The proceedings took place in English.
Two witnesses testified for the Commonwealth in English (the
victim and an investigator from the Department of Children and
Families), and one witness testified in Spanish (the victim's
father). The defense also called one witness, who testified in
Spanish. The witnesses who testified in Spanish made use of a
Spanish-language interpreter.
                                                                        6


Declaration of Rights.      Counsel asserted further, "I think that

racial bias is something that should be explored when the

defendant is of a minority race, in this case, Latino."      The

judge clarified:

     The court:    "Is the complainant a different ethnicity?"

     The prosecutor:     "No."

     The court:    "Okay.   No.   I'm not going to give it to you."

The attorneys for both sides were introduced to the members of

the venire.   The witnesses, as well as the defendant, were asked

to stand when their names were called.     The interpreter was not

introduced.

     The judge posed several questions to the collective venire

regarding bias, including, "[A]re any of you aware of any bias

or prejudice that you have toward either the defendant or the

prosecution?" and "[D]o any of you know of any reason why you

would not be impartial in this case and be able to render a true

and just verdict based solely on the evidence and the law?"        No

prospective juror indicated an affirmative response to either

question.4

     The jury were sworn, and trial commenced.      Throughout the

trial, the jury heard testimony from four witnesses.      Among




     4 During individual voir dire, the judge also asked, "[I]s
there anything about this charge that would make it difficult
for you to be impartial?"
                                                                    7


them, the victim's father testified as the first complaint

witness, and an investigator for the Department of Children and

Families (DCF) testified as to statements made by the defendant

during an interview.

    The jury returned a verdict of guilty.    The defendant

commenced a timely appeal, and we allowed his motion for direct

appellate review.

    2.   Discussion.   The defendant claims that four errors at

trial warrant a new trial:   (1) the judge improperly denied his

request to pose a question to the venire regarding language-

related bias; (2) the judge permitted prejudicial testimony from

the DCF investigator; (3) the judge permitted improper

bolstering of the victim's credibility through the first

complaint witness; and (4) the judge improperly instructed the

jury regarding first complaint testimony.    We discern no error

warranting a new trial.

    a.   Jury voir dire.   The defendant maintains that the judge

erred in denying his request to ask the members of the venire,

collectively, "Do you have any problem with a defendant that

requires the services of a Spanish-speaking interpreter?"

    "A criminal defendant is entitled to a trial by an

impartial jury pursuant to the Sixth Amendment to the United

States Constitution and art. 12 of the Massachusetts Declaration

of Rights."   Commonwealth v. Williams, 481 Mass. 443, 447
                                                                    8


(2019).   "[P]art of the guarantee of a defendant's right to an

impartial jury is an adequate voir dire to identify unqualified

jurors" (citation omitted).    Commonwealth v. Dabney, 478 Mass.
839, 848, cert. denied, 139 S. Ct. 127 (2018).     Following voir

dire, a judge's determination that a jury are impartial will not

be disturbed absent a clear error of law or abuse of discretion.

Id.

      General Laws c. 234A, § 67A, governs the examination of

jurors during voir dire.    The first paragraph of that statute

provides, in relevant part:

      "Upon motion of either party, the court shall . . . examine
      on oath a person who is called as a juror, to learn whether
      the juror . . . has expressed or formed an opinion, or is
      sensible of any bias or prejudice."

We have not required, however, that judges ask every question

requested by a defendant.     See Commonwealth v. Morales, 440
Mass. 536, 548–549 (2003), quoting Commonwealth v. Sanders, 383
Mass. 637, 341 (1981) ("[a] judge has broad discretion as to the

questions to be asked, and need not put the specific questions

proposed by the defendant").    Rather, in most cases, the proper

scope of jury voir dire is left to the sound discretion of the

trial judge.   See Commonwealth v. Silva, 455 Mass. 503, 512

(2009).   "A trial judge, who is aware of the facts of a

particular case and can observe firsthand the demeanor of each

prospective juror, is in the best position to determine what
                                                                      9


questions are necessary reasonably to ensure that a particular

jury can weigh and view the evidence impartially."     Commonwealth

v. Lopes, 440 Mass. 731, 736 (2004).

     i.   Mandatory questions.   Certain categories of questions,

however, must be asked.   See Silva, 455 Mass. at 512.    General

Laws c. 234A, § 22, for example, established the confidential

juror questionnaire, which requires that prospective jurors be

asked to respond, in writing, to a series of personal questions

concerning, among other things, their home address, birthdate,

family members, and jobs.5   The first paragraph of G. L. c. 234A,

§ 67A, moreover, establishes a separate set of topics about

which a trial judge must examine prospective jurors in all

criminal cases.6   Neither statute explicitly requires questions

concerning language-related biases.


     5 General Laws c. 234A, § 22, requires that the
questionnaire elicit

     "the juror's name, sex, age, residence, marital status,
     number and ages of children, education level, occupation,
     employment address, spouse's occupation, spouse's
     employment address, previous service as a juror, present or
     past involvement as a party to civil or criminal
     litigation, relationship to a police or law enforcement
     officer, and such other information as the jury
     commissioner deems appropriate."

     6 General Laws c. 234A, § 67A, inserted by St. 2016, c. 36,
§ 4 (formerly G. L. c. 234, § 28), mandates that several
categories of questions be asked in every criminal case,
including questions regarding the presumption of innocence, the
Commonwealth's burden of proof, and the absence of any burden on
the defendant.
                                                                   10


     The second paragraph of G. L. c. 234A, § 67A, requires

additional inquiry of prospective jurors,

     "[where] it appears that . . . a decision [may] be made in
     whole or in part upon issues extraneous to the case,
     including, but not limited to, community attitudes,
     possible exposure to potentially prejudicial material or
     possible preconceived opinions toward the credibility of
     certain classes of persons."

We have interpreted this language to mean that, where a

defendant can show that "there exists a substantial risk of

extraneous issues that might influence the jury," additional

questioning is required.    See Lopes, 440 Mass. at 736.   In such

circumstances, the questions are to be posed to each prospective

juror "individually and outside the presence of other persons."

See G. L. c. 234A, § 67A.

     Under our superintendence powers, we have determined that a

substantial risk of extraneous influence exists, as a matter of

law, whenever the victim and the defendant are of different

races or ethnicities, and the crime charged is murder, rape, or

sexual offenses against children.7   Accordingly, on the request

of a defendant, judges are required to conduct individual voir

dire regarding race and ethnicity in such cases.    See

Commonwealth v. Young, 401 Mass. 390, 398 (1987) (murder);




     7 Individual voir dire also is required, upon request, when
a defendant indicates that lack of criminal responsibility may
be at issue. See Commonwealth v. Seguin, 421 Mass. 243, 249
(1995), cert. denied, 516 U.S. 1180 (1996).
                                                                  11


Commonwealth v. Hobbs, 385 Mass. 863, 873 (1982) (sexual

offenses against children); Sanders, 383 Mass. at 640-641

(rape).   See also Commonwealth v. Colon, 482 Mass. 162,

(2019) (expanding requirement to include not only "race," but

also "ethnicity").

     The defendant does not maintain that he was of a different

race or ethnicity from that of the victim, and indeed, both the

victim and the defendant appear to have been of Hispanic origin.8

Nor does the defendant argue that a substantial risk of an

extraneous influence was present in this case.

     Rather, the defendant suggests that a collective question

should be required upon a showing of something less than a




     8 Of course, questions related to race and ethnicity may be
appropriate even in situations where there is no racial or
ethnic difference between a defendant and a victim. For
example, a defendant may be constitutionally entitled to a
collective question, upon request, where such a question is
"aimed at revealing racial bias or any similarly indurated and
pervasive prejudice" (quotation and citation omitted). See
Commonwealth v. Sheline, 391 Mass. 279, 289 (1984). See also
Commonwealth v. McCowen, 458 Mass. 461, 493 n.34 (2010)
("unconscious racial bias is most effectively addressed by
recognizing it and addressing it," including in "voir dire
questions and jury instructions").

     In Commonwealth v. Colon, 482 Mass. 162,     (2019), which
was decided after the trial in this case, we recognized the
pervasiveness of ethnic, as well as racial, biases. Here,
however, while defense counsel noted that the defendant was
"Latino," he did not request a collective question regarding
bias toward individuals of particular ethnic or racial
backgrounds, but solely as to the use of an interpreter. The
defendant does not argue that the two are equivalent.
                                                                   12


substantial risk of extraneous influence.     He emphasizes that he

requested collective questioning, as opposed to individual

questioning, and contends that posing a "single collective

question" would require relatively little additional time during

empanelment.   See Lopes, 440 Mass. at 737.

     General Laws c. 234A, § 67A, contains no requirement

regarding voir dire on the use of interpreters, and we decline

to read into the statute a new standard for mandatory collective

questioning.   We understand the statute to require that, where a

defendant demonstrates a substantial risk of an extraneous

influence, a judge must include the subject of that extraneous

influence within the questions posed to the venire, and must do

so in the form of individual voir dire.     See Lopes, 440 Mass.

at 737.   Where the subject of requested questioning is not

enumerated in G. L. c. 234A, § 22, or G. L. c. 234A, § 67A, and

where, as here, no substantial risk of extraneous influence has

been shown, both the scope and form of such questioning are left

to the sound discretion of the trial judge.    See Silva, 455
Mass. at 512-513; Lopes, supra at 737-738; Commonwealth v.

Campbell, 378 Mass. 680, 695 (1979) (where there is no

substantial risk, "a judge may propound voir dire questions

collectively").9


     9 Had this case been tried in the Superior Court, we note
that defense counsel could have posed such a question during
                                                                      13


    ii.   Abuse of discretion.   Where a requested question is

not mandated by statute or constitutional requirements, a trial

judge's decision not to ask the venire the question is reviewed

for abuse of discretion.   Lopes, 440 Mass. at 736.   It is not an

abuse of discretion "simply because a reviewing court would have

reached a different result"; rather, an abuse of discretion

occurs "where we conclude the judge made a clear error of

judgment in weighing the factors relevant to the decision, such

that the decision falls outside the range of reasonable

alternatives" (quotation and citation omitted).   L.L. v.

Commonwealth, 470 Mass. 169, 185 n.27 (2014).   A judge need not

probe into every conceivable bias imagined by counsel.      "Absent

some reason to suspect that jurors may be so prejudiced, . . . a




attorney-conducted voir dire. See G. L. c. 234A, § 67D,
inserted by St. 2016, c. 36, § 4. Where attorney-conducted voir
dire takes place, judges should approve questions designed to
ascertain "preconceptions or biases relating to the identity of
the parties . . . or issues expected to arise in the case," in
order to ferret out "explicit and implicit bias." See Rule 6(1)
and (3)(c) of the Superior Court Rules (2019). While not
mandatory, attorney-conducted voir dire is permissible in the
District Court, and judges have been encouraged to allow
requests for the practice. Although "the empanelment process
takes somewhat longer when attorneys participate in voir dire,
the consensus is that [attorney participation in voir dire] has
improved the process of jury selection. As a result, judges and
attorneys should have greater confidence that the jurors who are
ultimately empaneled are more likely to be impartial." See
Commonwealth v. Dabney, 478 Mass. 839, 848, cert. denied, 139 S.
Ct. 127 (2018), quoting Supreme Judicial Court Committee on
Juror Voir Dire, Final Report to the Justices, at 5 (July 12,
2016).
                                                                      14


judge is warranted in relying upon his [or her] final charge to

the jury to purge any bias from the jurors prior to their

deliberations."   Commonwealth v. Estremera, 383 Mass. 382, 388

(1981).

     In this case, it was evident at the outset that the jury

would learn that the defendant did not speak English.       Whether

an interpreter sat near the defendant and whispered to him, or

spoke to him remotely through headphones,10 the jury likely would

have been able to discern his use of interpretation throughout

the trial.    Had the interpreter needed to interrupt the

proceedings to ask for a repetition or clarification, the

defendant's use of an interpreter also would have become

apparent.11   Moreover, had the defendant wished to exercise his

right to testify, it would have become evident that he spoke in

Spanish.

     The defendant notes on appeal that, in the court room,

perception of an individual as a noncitizen -- whether correctly

or incorrectly associated with the ability to speak English --




     10On the record before us, there is not sufficient evidence
to determine which method was employed in this case.

     11The interpreters in this case in fact did interrupt the
proceedings on several occasions (e.g., "I'm sorry. The
interpreter said [the wrong name]"; "Your honor, may the
interpreter have just one moment?"; "I'm sorry. The interpreter
needs clarification").
                                                                    15


can result in an increased likelihood that the individual will

be found guilty, as well as the likelihood of a more severe

sentence.12    See Espinoza, Willis-Esqueda, Toascano, & Coons, The

Impact of Ethnicity, Immigration Status, and Socioeconomic

Status on Juror Decision Making, 13 J. Ethnicity in Crim. Just.

197 (2015).    The amici also note that a defendant who testifies

in Spanish may be perceived by non-Spanish speakers to be more

guilty than one who testifies in English.      See Maeder &

Yamamoto, Culture in the Courtroom:      Ethnocentrism and Juror

Decision-Making, 10 PLoS ONE, no. 9, Sept. 2015, at 4, citing

Stephan &     Stephan, Habla Ingles?   The Effects of Language

Translation on Simulated Juror Decisions, 16 J. Applied Soc.

Psychol. 577 (1986).

     The record on appeal contains a significant number of

studies that indicate disparities in rates of conviction and the

severity of sentences imposed between defendants who used

interpreters and those who did not.     Given these disparities, we

recognize the importance, in appropriate circumstances, of




     12The defendant also cites surveys showing that the
overwhelming majority of Americans believe it is "essential" or
"important" for immigrants living in the United States to learn
and speak English, see, e.g., Most in U.S. Say It's Essential
that Immigrants Learn English, Gallup News, Aug. 9, 2013, while
a majority believe that English proficiency should be a
requirement for an individual being allowed to remain in the
United States. See, e.g., Hispanics Support Requiring English
Proficiency for Immigrants, Gallup News, July 5, 2007.
                                                                     16


questioning the venire, at least collectively, concerning

language-related bias.   Nor is such questioning limited to

situations where a defendant speaks Spanish.     Our courts serve

individuals who communicate in many diverse languages from all

parts of the world.   See, e.g., Commonwealth v. Jules, 464 Mass.
478, 487 (2013) (Haitian Creole); Adoption of Roni, 56 Mass.

App. Ct. 52, 55 & n.6 (2002) (Mandarin Chinese).     Whether an

individual requires the use of interpretation from Arabic,

Vietnamese, or any other language, there is potential for

preconceived notions among jurors with respect to an inability

to speak English.

    The determination we must make, however, is not whether,

sitting in review after the fact, we have reason to believe that

prospective jurors might harbor biases toward non-English-

speaking defendants, but, rather, whether the trial judge had

reason to believe that they did.     In requesting that a question

be posed to the venire, the burden is on the defendant to "fully

inform the judge of the basis for the request."     Commonwealth v.

LaFaille, 430 Mass. 44, 51 (1999).    See Estremera, 383 Mass.

at 388.   The surveys and studies that the defendant proffers on

appeal were not before the trial judge.     Nor did the defendant

draw the judge's attention to any cases that recognized

language-related bias.   See, e.g., Hernandez v. New York, 500
U.S. 352, 371 (1991) (observing that language elicits range of
                                                                   17


reactions, from "admiration and respect, to distance and

alienation, to ridicule and scorn.    Reactions of the latter type

all too often result from or initiate racial hostility").

Rather, counsel relied on her assertion that "[t]here's a lot of

people that believe that if you're in this country and you don't

speak English, that you've done something wrong, period."13    A

defendant's "bare allegation" that there exists a "widespread

belief" that could result in bias is not sufficient to cause us

to conclude that the judge abused his discretion by declining to

conduct voir dire on the issue.    See Commonwealth v. Sheline,

391 Mass. 279, 290-291 (1984) (no abuse of discretion where

judge declined to pose requested questions regarding propensity

to believe police witnesses).     Cf. Toney v. Zarynoff's, Inc., 52
Mass. App. Ct. 554, 561 (2001).

     Moreover, defense counsel's argument was intertwined with

arguments about racial and ethnic differences, which tended to

detract from the specific language-related concern.    The judge

attempted to discern whether the defendant and the victim were

of different races or ethnicities, and the prosecutor responded

that they were not.   These were reasonable considerations with




     13"The ultimate decision as to whether the question should
be asked lies within the judge's sound discretion, but the judge
must be assisted in this decision by the party seeking the
inquiry." See Toney v. Zarynoff's, Inc., 52 Mass. App. Ct. 554,
561 (2001).
                                                                  18


respect to the individual voir dire determination required by

G. L. c. 234A, § 67A.   On the limited information presented to

the trial judge, therefore, we discern no abuse of discretion in

his decision not to pose the requested question on the use of

interpreters.

     That being said, we note the long-standing recommendation

that, "[w]hen an interpreter for a witness or party is

necessary, the judge should describe the role of the interpreter

for the jury.   This includes a brief statement of the underlying

need for the interpreter's service . . . ."14   See P.M. Lauriat &

D.H. Wilkins, Massachusetts Jury Trial Benchbook § 3.1.1.5, at

81 (3d ed. 2016).   See also P.M. Lauriat, Massachusetts Jury

Trial Benchbook § 3.1.4, at 65-66 (2d ed. 2004); P.M. Lauriat &

T.L. Pomeroy, Massachusetts Jury Trial Benchbook § 3.1.4, at 41-

42 (1996).   Subsequent questions regarding "any bias or




     14General Laws c. 221, § 92, provides that "[t]he justices
of the Superior Court may appoint such official interpreters as
they may deem necessary for the sessions of the court." Rule 41
of the Massachusetts Rules of Criminal Procedure, 378 Mass. 918
(1979), states that a "judge may appoint an interpreter or
expert if justice so requires." While the question has not been
squarely presented to the United States Supreme Court, Federal
Courts of Appeals have concluded that the rights of a defendant
to be present at trial, to consult meaningfully with counsel,
and to confront adverse witnesses "mandate that an interpreter
be available to the defendant or witness who cannot effectively
communicate." See Reporter's Notes to Mass. R. Crim. P. 41,
Massachusetts Rules of Court, at 222 (Thomson Reuters 2019),
citing United States ex rel. Negron v. New York, 434 F.2d 386
(2d Cir. 1970), and cases cited.
                                                                  19


prejudice" and "any reason why [prospective jurors] would not be

impartial" thereafter could help to unearth bias against non-

English speakers.15   Cf. Commonwealth v. Lao, 443 Mass. 770, 775-

776 (2005), S.C., 450 Mass. 215 (2007) and 460 Mass. 12 (2011)

(no error where individual question regarding experience with

domestic abuse was denied, but judge "agreed to make clear the

nature of the charge against the defendant and to specify that

if any jurors were uncertain about their ability to be fair and

impartial, they should speak with the judge at sidebar"); Lopes,
440 Mass. at 738 (no error where collective question regarding

experience with crime was denied, but "panel was sufficiently

advised as to the nature of the case and the charge against the

defendant" and asked if they could be impartial).16




     15See, e.g., Colon, 482 Mass. at     n.16 (following
affirmative response to collective question regarding general
bias, juror was removed for stating, "Does [the defendant] not
understand English? . . . [H]e's an American citizen, and he
can't understand and speak English, so that's why I've formed an
opinion [about his culpability]").

     16At argument before us, the Commonwealth maintained that,
by the time the judge made a general inquiry as to whether any
member of the venire harbored any general biases, it should have
been evident to them that the defendant was using an
interpreter. We cannot say that this was so in the brief time
that elapsed between the venire being sworn and the judge
inquiring as to their ability to be impartial. Among other
things, the interpreter does not appear to have been introduced.
Nor is there evidence that indicates whether the defendant was
wearing a listening device at that point or that the
significance of such a device was explained to the venire.
                                                                      20


     Given this, where the fact of a defendant's inability to

speak English is reasonably likely to become known to the jury,

we urge the trial judge to inquire, upon the request of the

defendant,17 whether any prospective juror harbors bias toward

non-English speakers.    "[A]s a practical matter, when a motion

that prospective jurors be interrogated as to possible prejudice

is presented, we believe the trial judge should grant that

motion."   Commonwealth v. Lumley, 367 Mass. 213, 216 (1975).

Doing so is consistent with the trial judge's duty, under G. L.

c. 234A, § 67A, to learn whether any juror "is sensible of any

bias or prejudice."    Such a question may be posed through

individual voir dire, collective voir dire, or a written

questionnaire.   See Silva, 455 Mass. at 513 (no error where

individual questions were denied but written questionnaire

"covered much of what the defendant had sought"); Lopes, 440
Mass. at 735, 737-738 (no error where collective question was

denied but subject was included on written questionnaire).      See

also Commonwealth v. Carvalho, 88 Mass. App. Ct. 840, 844-845

(2016).    While posing a question on possible language bias may,




     17In calling attention to his or her inability to speak
English, a defendant "runs the risk" of "activat[ing] latent
. . . bias in certain prospective jurors . . . . However, the
opposite choice is not without risk" (quotation and citation
omitted). Cf. Commonwealth v. Prunty, 462 Mass. 295, 314 (2012)
(defendant controls whether to request individual voir dire on
racial issues).
                                                                    21


in some cases, increase the time required to seat a jury, "it

would be far more injurious to permit it to be thought that

persons entertaining a disqualifying prejudice were allowed to

serve as jurors and that inquiries designed to elicit the fact

of disqualification were barred.    No surer way could be devised

to bring the processes of justice into disrepute" (citation

omitted).   See Rosales-Lopez v. United States, 451 U.S. 182, 191

(1981).   See also Lopes, 440 Mass. at 737 ("We do not consider

the time it might take particularly to inquire further to assess

bias on the part of prospective jurors who respond positively as

persuasive justification to forgo the practice").

    b.    Testimony of DCF investigator.    The defendant maintains

that a portion of the DCF investigator's testimony was

substantially more prejudicial than probative, and should not

have been admitted.   Over the defendant's objection, the

investigator was permitted to testify that he "talked to a lot

of individuals, people who are part of the family, people who

are involved in the allegation, and people who are working

professionally with the minor in question."     He also explained

that he spoke to the defendant, and proceeded to recount the

defendant's statements.

    Testimony detailing an investigation "generally is not

allowed unless it is from the first complaint witness or in

response to a defense theory."     Commonwealth v. McCoy, 456 Mass.
22


838, 847 (2010).   "The fact that the Commonwealth brought its

resources to bear on this incident creates the imprimatur of

official belief in the complainant."     Commonwealth v. Stuckich,

450 Mass. 449, 457 (2008).   Where evidence of an investigation

"has no relevance to whether the defendant in fact committed the

acts charged," its probative value is substantially outweighed

by the extreme risk of prejudice.    See id.

    Here, however, the fact of the investigation had relevance

in providing a foundation for the admission of the defendant's

statements to the investigator.     Cf. McCoy, 456 Mass. at 847

(testimony detailing investigation permitted as foundation for

admission of physical evidence collected during investigation).

Although the jury learned that the Commonwealth had investigated

the case, we cannot say that the effect thereof substantially

outweighed the probative value in laying a foundation for the

defendant's subsequent statements to the investigator.     See

Mass. G. Evid. § 403 (2019).

    It was not necessary, however, for the investigator to

describe the various parties to whom he spoke, apart from the

defendant.   The defendant contends that, by testifying that he

spoke to "a lot of individuals," including "people who are

working professionally with the minor," the investigator created

the impression that other people, who would not be testifying in
                                                                 23


court, including medical "professional[s]," had taken the

victim's allegations seriously.

    Because the issue was properly preserved,18 we review to

ensure that, if there were error, "the error[] did not influence

the jury or had but very slight effect" (citation omitted).    See

Commonwealth v. Mayotte, 475 Mass. 254, 261 (2016).    We conclude

that, even if this testimony was admitted erroneously, there was

no prejudice warranting a new trial.

    The investigator mentioned other "professional[s]" only

once, and did not elaborate.   Nor did the investigator convey

that these professionals had heard the allegations, or had

believed them.   Moreover, the singular reference to


    18 The Commonwealth argues that this claim is not preserved,
because defense counsel objected to "relevanc[e]," but not
"prejudice." At the outset, we note that the two determinations
often go hand in hand. See Commonwealth v. Bin, 480
Mass. 665, 678 (2018) ("Even where evidence may be relevant and
otherwise admissible, a trial judge has discretion to exclude it
if its probative value is substantially outweighed by the risk
of confusion"). See also Mass. G. Evid. § 403 (2019). Here,
counsel had previously moved in limine to exclude "a description
of the investigative process, which is irrelevant to guilt and
unfairly prejudicial." See Commonwealth v. Grady, 474 Mass.
715, 719 (2016) (objection at motion in limine stage preserves
appellate rights "if what is objectionable at trial was
specifically the subject of the motion in limine"). Although
the word "prejudicial" was not used in making the objection
during trial, "[p]erfection is not the standard by which we
measure the adequacy of an objection." Commonwealth v.
McDonagh, 480 Mass. 131, 138 (2018). This is all the more true
where, as here, the judge did not permit counsel to complete her
explanation. See id. at 139 (grounds imperfectly explained
"perhaps because the judge interrupted counsel in the midst of
the objection").
                                                                   24


"individuals" and "professional[s]" played little role in the

Commonwealth's case.     The prosecutor asked no follow-up

questions, and made no mention of the testimony during closing

argument.   Thus, we are confident that the effect of the

testimony, if any, was "very slight" (citation omitted).     See

Mayotte, 475 Mass. at 261.

    c.   Testimony of victim's father.     The defendant argues

that the victim's father, who was the first complaint witness,

see Commonwealth v. King, 445 Mass. 217, 246 (2005), cert.

denied, 546 U.S. 1216 (2006), improperly bolstered her

credibility.    He testified that, upon collecting the victim from

the defendant's apartment, she was "nervous," and that

    "I knew there was something wrong because I know her. . . .
    I know her. I know when she is worried and I know when she
    is not worried."

In closing, the Commonwealth relied on the father's testimony;

the prosecutor argued,

    "A father knows his daughter. He stood there and testified
    to you, she's my daughter, I know her. When he picked her
    up at the house that night, he knew immediately something
    was wrong."

    Because the defendant did not object either to the

witness's testimony or to the closing argument, we review to

determine whether the testimony and argument were improper and,

if so, whether they created a substantial risk of a miscarriage

of justice.    See Commonwealth v. Alphas, 430 Mass. 8, 13 (1999).
                                                                  25


      We first announced the doctrine of first complaint under

our superintendence power to regulate the presentation of

evidence in court proceedings.   A first complaint witness "may

not testify to belief in the witness's truthfulness or otherwise

supplant the fact finder's function in determining credibility."

King, 445 Mass. at 246 & n.26.   Such a witness may, however,

testify as to the "circumstances surrounding the initial

complaint."   Id. at 246.

      "By 'circumstances,' we mean that the witness may testify
      to his or her observations of the complainant during the
      complaint; the events or conversations that culminated in
      the complaint; the timing of the complaint; and other
      relevant conditions that might help a jury assess the
      veracity of the complainant's allegations or assess the
      specific defense theories as to why the complainant is
      making a false allegation."

Id.   Moreover, evidence of the demeanor of a complainant at or

around the time of the incident is permissible to rebut a claim

of fabrication.   See Commonwealth v. Santos, 465 Mass. 689, 699-

700 (2013) (parent permitted to testify that child victim was

"pale," "clammy," "like he had seen a ghost," and that this was

"unusual" for him); Commonwealth v. Arana, 453 Mass. 214, 221,

225-226 (2009) (parent permitted to testify that child victim

was "upset," "crying," "sad," and "need[ing] help").

      The defense at trial was that the victim fabricated the

allegations, perhaps in order to avoid having to be cared for by

Concepcion.   The victim's father testified that, before he
                                                                  26


talked to his daughter, he observed "something was wrong," and

believed that she appeared "nervous" and "worried."19   Such

testimony is not a reflection whether he believed her subsequent

statements but, rather, a description of how she appeared prior

to making those statements, close in time to the assault.      That

the jury might use this description to corroborate the timeline

of the victim's allegations is not the same as her father

substituting his credibility determination for that of the fact

finder.20




     19This testimony may have constituted a lay opinion. Lay
opinion testimony is admissible only if it is "(a) rationally
based on the witness's perception; (b) helpful to a clear
understanding of the witness's testimony or in determining a
fact in issue; and (c) not based on scientific, technical, or
other specialized knowledge." See Mass. G. Evid. § 701 (2019).
To the extent that the victim's father's testimony might not
have been "based on [his own] perception," or that he lacked
personal knowledge, the defendant does not raise the issue
before us, nor was it raised at trial. See Commonwealth v.
Millyan, 399 Mass. 171, 183 (1987) ("The general rule is that a
witness may testify only to facts that he observed and may not
give an opinion on those facts"); Commonwealth v. Carver, 33
Mass. App. Ct. 378, 383 (1992) (witnesses not permitted to offer
"mere opinion or speculation as to another person's state of
mind"). See also H.P. Carroll & W.C. Flanagan, Trial Practice
§ 13:61, at 592 n.34 (3d ed. 2017), quoting Mauet & Wolfson,
Trial Evidence § 4.7 (4th ed. 2009) ("non-expert witnesses
generally cannot testify to what someone else thinks, feels, or
intends"). Contrast Commonwealth v. Santos, 465 Mass. 689, 700
(2013) (parent described child's physical appearance).

     20By contrast, had the victim's father testified that, upon
hearing the allegations, he believed her, that testimony would
have been impermissible.
                                                                    27


     There was no error in allowing the admission of this

testimony.   Accordingly, the Commonwealth was permitted to rely

on it during closing argument.   See Commonwealth v. Andrade, 468
Mass. 543, 552 (2014) ("Arguments based on testimony submitted

at trial . . . are proper"); Commonwealth v. Kebreau, 454 Mass.
287, 304 (2009) (prosecutor permitted to "argue strenuously from

the evidence that the Commonwealth's witnesses were credible").21

     d.   Jury instructions.   The judge denied the defendant's

request to limit or substitute the standard instruction

concerning first complaint testimony.    On appeal, the defendant

contends that providing the standard instruction was error.       The

portion of the instruction, first defined in King, 445 Mass. at

247-248, that the defendant sought to exclude provides:

     "The length of time between the alleged crime and the
     report of the complainant to this witness is one factor you
     may consider in evaluating the complainant's testimony, but
     you may also consider that sexual assault complainants may
     delay reporting the crime for a variety of reasons."


     21The victim's father also testified that he told his
sister "what had happened." We agree with the defendant that
the statement should not have been admitted. Willingness to
tell another individual about an allegation implies a belief in
the allegation. We do not, however, consider the issue
preserved. Although counsel initially objected to the line of
questioning, no grounds were stated, and the judge reasonably
could have understood the objection as being to hearsay. When
the question was rephrased ("Without saying what you said or
what they said back to you, who did you tell?"), defense counsel
made no further objection. The single admission, "I told my
sister," does not, in the circumstances of this case, generate a
substantial risk of a miscarriage of justice. See Commonwealth
v. Alphas, 430 Mass. 8, 13 (1999).
                                                                    28


Id. at 248.

    The defendant argues that, in this case, the instruction

was unnecessary, and, worse, prejudicial.     Delay was not at

issue; the victim reported the incident to her father shortly

after arriving home.     The defendant argues, essentially, that

the instruction drew the jury's attention to the possibility

that the victim could have "delay[ed] reporting the crime," but

did not, thereby injecting delay as an issue and bolstering her

credibility.

    In King, 445 Mass. at 242, we recognized that "victims

often do not promptly report a sexual assault for a variety of

reasons that have nothing to do with the validity of the claim

of assault."   We sought to disabuse the jury of the

misapprehensions that "'real' victims will promptly disclose a

sexual attack" and that "the absence of a timely complaint

suggests fabrication."     See id. at 238, 240.   Nonetheless, we

determined that "the timing of a complaint is [still] . . . one

factor the jury may consider in weighing the complainant's

testimony."    See id. at 242.   It was not improper, therefore,

for the jury to be instructed that they could consider a delay,

or lack thereof.

    Moreover, some jurors may have perceived a delay, albeit a

short one, in this case.     The victim did not report the

allegations immediately; she waited until after her father's
                                                                    29


boss had left her and her father at their apartment.     The jury

were permitted to consider this evidence, and the instruction

appropriately contextualized the passage of time between the

incident and the report.   We discern no error in the judge's

decision to instruct using the standard instruction set forth in

King, 445 Mass. at 247-248.

                                    Judgment affirmed.